DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 14, and 16 are objected to because of the following informalities:
In Reference to Claim 1
In line 5, the phrase “valve actuation motion for actuating the at least one engine valve” contains a recitation of intended use and should read –valve actuation motion so as to actuate the at least one engine valve– so as to be positively recited.
In line 9, the phrase “to lose the main valve actuation motion” should read –to absorb the main valve actuation motion–.
In lines 11 – 12, the phrase “to lose the auxiliary valve actuation motion” should read –to absorb the auxiliary valve actuation motion–.
In line 13, the phrase “mechanism is in series” should read –mechanism is arranged in series–.
In Reference to Claim 7
In lines 2 – 3, the phrase “than lost motion subtracting mechanism” should read –than the lost motion subtracting mechanism–.

In Reference to Claim 14
In line 1, the phrase “the extended position” should read –the second extended position–.
In Reference to Claim 16
In line 4, the phrase “actuating at least one engine valve” should read –actuating the at least one engine valve.
In lines 4 – 5, the phrase “the method further comprising” should read –the method 
In line 8, the phrase “to lose the main valve actuation motion” should read –to absorb the main valve actuation motion–.
In line 11, the phrase “to lose the auxiliary valve actuation motion” should read –to absorb the auxiliary valve actuation motion–.
In line 12, the phrase “mechanism is in series” should read –mechanism is arranged in series–.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “valve actuation motion source”; “lost motion subtracting mechanism”; and “lost motion adding mechanism” (in claims 1 and 16), and “mechanical locking mechanism” (in claim 4).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8, and 11 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0159521 to Baltrucki et al. (Baltrucki ‘521).
Baltrucki ‘521 teaches (see Baltrucki ‘521 and Figs. 1 and 7 as annotated by Examiner below):
In Reference to Claim 1
A valve actuation system comprising:
A valve actuation motion source (Fig. 1 – reference character 100) configured to provide a main valve actuation motion (104) and an auxiliary valve actuation motion (106) so as to actuate the at least one engine valve (108) via a valve actuation load path (Baltrucki ‘521 paragraph [0023]);
A lost motion subtracting mechanism (Fig. 7 – reference character 318) arranged in the valve actuation load path and configured, in a first default operating state, to convey at least the main valve actuation motion and configured, in a first activated state, to absorb the main valve actuation motion and the auxiliary valve actuation motion (paragraphs [0038] – [0039]); and
A lost motion adding mechanism (316) configured, in a second default operating state, to absorb the auxiliary valve actuation motion and configured, in a second activated state, to convey the auxiliary valve actuation motion, wherein the lost motion adding mechanism is arranged in series with the lost motion subtracting mechanism in the valve actuation load path at least during the second activated state (paragraphs [0046] – [0047]).

In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, further comprising:
An engine controller configured to operate the internal combustion engine (Baltrucki ‘521 paragraph [0049]), using the lost motion subtracting mechanism and the lost motion adding mechanism, in:
A positive power mode in which the lost motion subtracting mechanism is in the first default operating state and the lost motion adding mechanism is in the second default operating state (paragraph [0025]), or
A deactivated mode in which the lost motion subtracting mechanism is in the first activated operating state and the lost motion adding mechanism is in the second default operating state, or
An auxiliary mode in which the lost motion subtracting mechanism is in the first default operating state and the lost motion adding mechanism is in the second activated operating state (paragraph [0062]).
In Reference to Claim 3
In addition to all the limitations of claim 1 discussed above, wherein the auxiliary valve actuation motion is at least one of an early exhaust valve opening valve actuation motion, a late intake valve closing valve actuation motion, or an engine braking valve actuation motion (Baltrucki ‘521 paragraph [0005]).

In Reference to Claim 4
In addition to all the limitations of claim 1 discussed above, wherein the lost motion subtracting mechanism is a hydraulically-controlled, mechanical locking mechanism (Baltrucki ‘521 paragraph [0038]).
In Reference to Claim 5
In addition to all the limitations of claim 1 discussed above, wherein the lost motion adding mechanism is a hydraulically-controlled actuator (Baltrucki ‘521 paragraph [0042]).
In Reference to Claim 6
In addition to all the limitations of claim 1 discussed above, wherein the lost motion subtracting mechanism is located closer along the valve actuation load path to the valve actuation motion source than the lost motion adding mechanism (as seen from Fig. 1).
In Reference to Claim 8
In addition to all the limitations of claim 1 discussed above, wherein the valve actuation load path comprises a rocker arm having a motion receiving end operatively connected to the valve actuation motion source, and a motion imparting end operatively connected to the at least one engine valve, and
Wherein the rocker arm comprises the lost motion adding mechanism (as seen from Fig. 7 and Baltrucki ‘521 paragraphs [0023] and [0025]).
In Reference to Claim 11
In addition to all the limitations of claim 1 discussed above, wherein the lost motion subtracting mechanism is biased into an extended position (Baltrucki 
In Reference to Claim 12
In addition to all the limitations of claim 11 discussed above, wherein the extended position of the lost motion subtracting mechanism is travel limited (Baltrucki ‘521 paragraph [0038]).
In Reference to Claim 13
In addition to all the limitations of claim 1 discussed above, wherein the lost motion subtracting mechanism is biased by a first force into a first extended position and the lost motion adding mechanism is biased by a second force into a second extended position (Baltrucki ‘521 paragraphs [0038] and [0042]), and
Wherein the first force is greater than the second force (paragraph [0043]*).
* – It is to be noted that Baltrucki ‘521 teaches that the low pressure fluid used to extend the piston out of the bore of the extending mechanism (i.e. lost motion adding mechanism) is not sufficient to withstand the valve actuation forces applied to the rocker arm with a fully extended collapsing mechanism (i.e. lost motion subtracting mechanism).  Hence, the first force is greater than the second force.

In Reference to Claim 14
In addition to all the limitations of claim 13 discussed above, wherein the second extended position of the lost motion adding mechanism is travel limited (Fig. 7 – reference character TL).
In Reference to Claim 15
In addition to all the limitations of claim 1 discussed above, wherein the lost motion subtracting mechanism is biased into a first extended position that is travel limited (Baltrucki ‘521 paragraph [0038]), and the lost motion adding mechanism is biased into a second extended position that is travel limited (paragraph [0042] and Fig. 7 – reference character TL).
In Reference to Claim 16
A method comprising:
Providing a lost motion subtracting mechanism (Fig. 7 – reference character 318) arranged in the valve actuation load path and configured, in a first default operating state, to convey at least the main valve actuation motion and configured, in a first activated state, to absorb the main valve actuation motion and the auxiliary valve actuation motion (Baltrucki ‘521 paragraphs [0038] – [0039]); and
Providing a lost motion adding mechanism (316) configured, in a second default operating state, to absorb the auxiliary valve actuation motion and configured, in a second activated state, to convey the auxiliary valve actuation motion, wherein the lost motion adding mechanism is arranged in series with the lost motion subtracting mechanism in the valve actuation load path at least during the second activated state (paragraphs [0046] – [0047]); and
Operating the internal combustion engine in:
A positive power mode in which the lost motion subtracting mechanism is in the first default operating state and the lost motion 
A deactivated mode in which the lost motion subtracting mechanism is in the first activated operating state and the lost motion adding mechanism is in the second default operating state, or
An auxiliary mode in which the lost motion subtracting mechanism is in the first default operating state and the lost motion adding mechanism is in the second activated operating state (paragraph [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baltrucki ‘521 in view of US Patent Application Publication No. 2014/0326212 to Baltrucki et al. (Baltrucki ‘212).
In Reference to Claim 7
Baltrucki ‘521 does not teach the following which is taught by Baltrucki ‘212 (see Baltrucki ‘212 and Figs. 11 and 24 below):
In addition to all the limitations of claim 1 discussed above, wherein the lost motion adding mechanism is located closer along the valve actuation load path to the valve actuation motion source than the lost motion subtracting mechanism (Fig. 11 – reference character 600/700*).
* – It is to be noted that the lost motion subtracting mechanism of Baltrucki ‘212 is disposed in the valve bridge.  Hence, when combined with the valve actuation system of Baltrucki ‘521, the lost motion adding mechanism would be located closer to the valve actuation motion source than the lost motion subtracting mechanism along the valve actuation load path.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baltrucki ‘212 so as to modify the valve actuation system of Baltrucki ‘521 such that the lost motion subtracting mechanism is arranged in the valve bridge, and thereby being further from the valve actuation motion source than the lost motion adding mechanism along 

In Reference to Claim 9
Baltrucki ‘521 does not teach the following which is taught by Baltrucki ‘212:
In addition to all the limitations of claim 8 discussed above, wherein a valve bridge (Fig. 11 – reference character 600/700), operatively connected to and between the rocker arm and the at least one engine valve, comprises the lost motion subtracting mechanism (as seen from Fig. 11 and Baltrucki ‘212 paragraph [0086]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baltrucki ‘212 so as to modify the valve actuation system of Baltrucki ‘521 such that the lost motion subtracting mechanism is arranged in the valve bridge disposed between the rocker arm and the at least one engine valve since it would provide improved engine performance and efficiency during an engine braking operation as taught by Baltrucki ‘212 (paragraph [0013]).


In Reference to Claim 10
Baltrucki ‘521 does not teach the following which is taught by Baltrucki ‘212:
In addition to all the limitations of claim 8 discussed above, wherein a pushrod (Fig. 24 – reference character 262), operatively connected to and between the rocker arm and the valve actuation motion source, comprises the lost motion subtracting mechanism (Baltrucki ‘212 paragraph [0107] and Fig. 24 – reference character 701).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Baltrucki ‘212 so as to modify the valve actuation system of Baltrucki ‘521 such that the lost motion subtracting mechanism is arranged in a pushrod disposed between the rocker arm and the valve actuation motion source since it would provide improved engine performance and efficiency during an engine braking operation as taught by Baltrucki ‘212 (paragraph [0013]).


    PNG
    media_image1.png
    430
    475
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    428
    704
    media_image2.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image3.png
    354
    539
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    442
    414
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cecur et al. (US 2021/0277807); Vanwingerden et al. (US 2021/0131318; US 2021/0047947); Vorih (US 2001/0023671); and Hayman et al. (US 2018/0347412) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746